                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

KENNETH PECCATIELLO,

             Plaintiff,

v.                                                        No. CV 19-996 JB/CG

C R BARD INCORPORATED, et al.,

             Defendants.

            ORDER VACATING TELEPHONIC STATUS CONFERENCE
                      AND JOINT STATUS REPORT

      THIS MATTER is before the Court upon review of the record and the notice of

reassignment to the Honorable James Browning as the presiding judge. (Doc. 22).

      IT IS HEREBY ORDERED that the Court’s Order Setting Telephonic Status

Conference, (Doc. 17), and the January 21, 2020, status conference are hereby

VACATED.

      IT IS SO ORDERED.


                                THE HONORABLE CARMEN E. GARZA
                                CHIEF UNITED STATES MAGISTRATE JUDGE
